Fourth Court of Appeals
                               San Antonio, Texas
                                      July 10, 2014

                                   No. 04-13-00849-CV

                  IN THE INTEREST OF N.M.D, R.I.D., AND G.T.D.,

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2007-CI-06895
                    The Honorable Richard E. Price, Judge Presiding


                                     ORDER
         The Appellee’s Motion to Remove Cause from Submission and Motion to Extend Time
to file Appellee Brief is MOOT. This court’s opinion has issued in this appeal.



                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court